MARVIN, Chief Judge.
From a judgment awarding property damages of $4,151 and C.C. Art. 2315.4 exemplary damages of $5,500, the defendant driver, who was intoxicated (.256 gms. percent blood alcohol) when he struck and damaged plaintiff’s vehicle, and his co-defendant liability insurer appeal.
Notwithstanding Bourgeois v. State Farm Mut. Auto. Ins., 562 So.2d 1177 (La.App. 4th Cir.1990), writ denied, appellants contend that exemplary damages should not be awarded where, as here, the only “injury” was property damage. Notwithstanding Falgout v. Wilson, 531 So.2d 492 (La.App. 1st Cir.1988), writ denied, appellants alternatively contend that the $5,500 exemplary award is excessive and serves no purpose.
Finding no error or abuse of discretion, we follow Bourgeois and Falgout and, at appellants’ cost,
AFFIRM.